Detailed Action
The following is a non-final rejection made in response to claims received on May 7th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and by extension claims 2-9 which depend therefrom, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The language of the claims are indefinite in their scope, since they appears to define a critical aspect of the invention through functional language rather than through a structural definition that would result in the claimed functionality. Claim 1, for example, generically defines a bullet as having a cylindrical middle part, tipped front and conical rear but goes on to claim that the bullet “is configured as a slender solid of revolution for supersonic velocities in such a way that the flow around the bullet remains uniform over its entire trajectory, from a front shock wave, through a boundary layer surrounding the bullet body, to a rear tail vortex, wherein the bullet shape is designed for optimization substantially according to the smallest variation of aerodynamic drag over the length of the trajectory.”
The claims appears to assert what the bullet is capable of without defining any particular feature and/or structure that results in the bullet performing as claimed. The Applicant should note that functional limitations do not necessarily imply or import any particular structural limitation found elsewhere in the 1 Further clarification and/or amendment is required to obviate further rejection under this section.
Claim 8, and by extension claim 9 from which it depends, is/are further considered indefinite because “the generating meridian” lacks antecedent basis and it is unclear what the Applicant is referring to. Further clarification and/or amendment is required to obviate further rejection under this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,709,368 (hereinafter referred to as “G9 HOLDINGS”, “G9” or simply as “the patent”).
Regarding claim 1, G9 teaches a bullet for firearms (see Figs. 4a-4c and 5a-5c), which has an approximately cylindrical middle part (L3) that can be embraced by the neck of a cartridge case, as well as tip at the front end (via rounded tip 4 shown at the terminal end of L2) and, at the rear end (L4), a tail that tapers conically toward a bullet bottom (see Fig. 4b and 5b), and which is configured as a slender solid of revolution for supersonic velocities in such a way that the flow around the bullet remains uniform over its entire trajectory, from a front shock wave, through a boundary layer surrounding the bullet body, to a rear tail vortex, wherein the bullet shape is designed for optimization substantially according to the smallest variation of aerodynamic drag over the length of the trajectory (the structure taught by the patent is 
Regarding claims 2-5, G9 teaches that the bullet tip (4) describes substantially a three-dimensional, circular ogive shape similar to an elliptical ogive approximating the so-called Newton-tip (see Figs. 4a-4c).
Regarding claim 6, G9 teaches a .338 caliber (which the reference teaches applicability to a variety of caliber sizes between 0.20 - 0.40 inches2, the .338 size is specifically cited in col. 23, line 19), wherein the radius of its tip rounding is between 4 and 8% of caliber (the radius of curvature for the tip may be as low as 0.005 and as high as 0.030; see col. 20, line 66 through col. 21, line 5).
Regarding claim 7, G9 teaches that the bullet has an inwardly recessed rotationally symmetric bullet bottom (L4), which has at its center a spire (30), the tip of which extends at least to the rear edge of the bullet bottom see Figs 5a and 5b).
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims3.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2114 (II) - “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
        2 see col. 21, ll. 27-30
        3 Paragraph [0016] is considered to set forth a new and unexpected function resultant from the claimed subject matter. The paragraph states: “In this connection, the generating meridian of the recess of the bullet bottom also has an influence on the stability of the trajectory of the bullet. It is provided that the meridian of the bullet bottom describes, between the tip of the spire and the rear edge of the bullet bottom, a shallow curve, the radius of curvature of which decreases close to the spire on the one hand and to the rear edge on the other hand.”